DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 6/25/21 in which claims 1-5 are pending.
Specification
2.	The disclosure is objected to because of the following informalities:  The disclosure fails to define the term TSN in the Specification and Claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do not fall within at least one of the four categories of patent eligible subject matter because the term “controller” is not defined in the specification as being explicitly hardware.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0084055 to Mong.

a.	As per claim 1, Mong teaches A controller configured to communicate over a network in a process plant, wherein the network comprises one or more native TSN devices (See paragraph [0007]), the controller comprising a) one or more process applications for controlling one or more processes in the process plant, wherein the one or more process applications includes plurality of tags corresponding to one or more process variables of the one or more processes in the process plant  (See paragraph [0008; b) a software TSN agent for receiving and transmitting packets associated with the one or more process applications on the controller, wherein the software TSN agent is configured to segregate packets associated with the one or more process applications for processing the packets in at least one of a TSN communication mode and a non-TSN communication mode (See paragraph [0044], The controller 110 can control communications within the network in this manner to provide a flexible Ethernet network that can have additional devices added to and/or devices removed from the network, without sacrificing or risking the time sensitive communications of some devices on the network. For example, the addition of a device 140 to the network 202 can be completed without the network 202 changing the communications to and/or from the devices 124, 130, 134 from time sensitive communications to another type of communication. The devices 124, 130, 134 may continue communicating with each other and/or other devices using the time sensitive communications of the network 202, while the new and/or other devices can continue communicating as best effort and/or rate constrained communications); and c) a first network interface dedicated for TSN communication and a second network interface dedicated for non-TSN communication wherein the software TSN agent is configured to receive tag configuration information of the plurality of tags from an engineering tool for determining tags configured for TSN enabled communication (See paragraph [0055])  , and for determining QoS properties for TSN communication via the second interface  (See paragraph [0037-0038]).  

b. 	As per claim 2, Mong teaches the claimed invention as described above.  Furthermore, Mong teaches wherein the software TSN agent segregates the packets from the one or more process applications, prior to transmission, based on determined tags for TSN enabled configuration (See paragraph [0036-0037]).  

c. 	As per claim 3, Mong teaches the claimed invention as described above. Furthermore, Mong teaches wherein upon receipt of a packet, the software TSN agent is configured to a) identify a packet type of the received packet using one or more identifiers in the packet, b) and process the packet based on the determined packet type, wherein the one or more identifiers are associated with tag configuration information of the plurality of tags (See paragraph [0036, 0040]).  

.  

6.	Claims 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0212748 to Liu et al.

a. 	As per claim 5, Liu et al teaches a method for time synchronization of a controller connected to a native TSN device, the controller comprising a software TSN and a network interface dedicated for time synchronization, the method comprising: a) sending a timing request message to native TSN device via the network interface, the timing request comprising a first timestamp indicative of time of the transmission of the timing request (See paragraph [0091-0092]) b) receiving a timing response from the native TSN device via the network interface, wherein the timing response comprises a second timestamp indicative of the time of receipt of the timing request at the native TSN device and a third timestamp indicative of the time of transmission of the timing response from the native TSN device  (See paragraph [0091-0092]); c) generating a fourth timestamp upon the receipt of the timing response from the native TSN device, wherein the fourth timestamp is indicative of the time of receipt of the timing response (See paragraph [0091-0092]); d) calculating a delay and offset, using the first, second, third and fourth timestamps; and e) correcting a clock using the offset value, synchronizing the controller with the native TSN device (See paragraph [0075 and 0087]).
Conclusion

U.S. Publication No. 2018/0006798 to Blistad et al teaches Master Synchronization.
U.S. Publication No. 2020/0036768 to Bedi et al server-side reproduction of client-side Quality-of-Experience.
U.S. Publication No. 2020/0120536 to Prakash et al teaches timing information for multiple periodic traffic streams sharing a same quality of service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444